—Proceeding pursuant to CPLR article 78 to prohibit the respondents from continuing the prosecution of a criminal action entitled People v Feuer, presently pending in the Supreme Court, Kings County, under Indictment Number 7700/99.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought. Joy, J. P., Florio, H. Miller and Smith, JJ., concur.